DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants’ definition which is not specifically set forth in the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5, 8, 13, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites an “subsequent conditions on the physical road; subsequent traffic status information associated with the physical road; and subsequent requirements of the mobile device” without definition of subsequent. It is unclear what a “subsequent” means in this context. For the purposes of the prior art rejection below this term has been interpreted as at any time after system start.
Claims 8 and 16 recite an “additional input is received from a single customer responsible for the mobile device and the additional mobile devices” without definition. It is unclear what a “single customer” means in this context. For the purposes of the prior art rejection below this term has been interpreted as additional input is communicated under a single unified wireless system such that multiple vehicular wireless customers need not be accommodated.
Claims 13 and 19 recite an “forwarding registration messages between the mobile device and the controller” without definition. It is unclear what a “forwarding registration messages” means in this context. In the applicable art, registration requires validating identity of recipients. Forwarding such a message is inconsistent with the definition of the term in the art. For the purposes of the prior art rejection below this term has been interpreted as responding to repeated requests to register a mobile device in a wireless system that requires registration to transmit or receive data.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite obtaining, determining, and communicating. This judicial exception is not integrated into a practical application because the implementation is a generic application of an abstract idea. The claims do include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well known and conventional in the art.
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As an method, the claim is directed to a statutory category.
Step 2A: Prong 1: Claim 1 is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to:
A method comprising, by a controller comprising a computer processor executing instructions stored in memory: obtaining input indicative of one or more of: conditions on a physical road; traffic status information associated with the physical road; and requirements of a mobile device; determining, based at least in part on the input, one or more virtual lanes defining respective routes along the physical road, at least one of the virtual lanes to be followed by the mobile device; and communicating an indication of the determined one or more virtual lanes to the mobile device.
These limitations recites a concept that falls into the “mental process” group of abstract ideas. Obtaining conditions of a physical road can easily be completed by observing the road. (MPEP § 2106.04(a)(2)(III) “’mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). Similarly, determining  a virtual lane path is a merely making a human judgment of a best path for a mobile device. Communicating the path could be done by a human pointing in the appropriate direction. An akin example would be a parking lot attendant standing in a driveway looking at exiting traffic, observing a gap in traffic, assessing that a particular vehicle would fit through the gap, and motioning to the driver of the said vehicle to proceed through the gap.
Step 2A: Prong 2: The Applicant does recite additional elements such as a computer processor executing instructions stored in memory but a generic computer or could be used for implementation and this does not integrate the judicial exception into a practical application.
The Applicant has recited a claim in which observed road data is collected and used to generate virtual lanes using a controller containing a computer processor and memory . These limitations do not integrate the claim into a practical application beyond a general effort to monopolize the mental process exception.
Step 2B:  The claim does recite an element or combination of elements that is unconventional or significantly more than its individual elements.
The claim recites the additional elements including a computer including a memory and a processor and travel data paths but these additional elements are well understood and conventional in the art.
This is recited such that the Applicant is merely adding well understood and conventional in the art to apply the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into significantly more than abstract idea.
Regarding the further claims:
Claim 2 does not cure the deficiencies of claim 1 because claim 2 is still drawn to the “mental process” group of abstract ideas as it merely adds a specific type of observation, “usage requirements” which could be observed by a human as part of the mental process under (MPEP § 2106.04(a)(2)(III). An akin example would be a human observing a no right turn sign and not directing traffic in that direction.
Claim 3 does not cure the deficiencies of claim 1 because claim 3 is still drawn to the “mental process” group of abstract ideas as it merely adds a specific type of output that behaves as post-solution activity. A list of coordinates is well understood in the art and would be possible to produce with “pencil and paper” under MPEP § 2106.04(a)(2)(III).
Claim 4 does not cure the deficiencies of claim 3 because claim 4 is still drawn to the “mental process” group of abstract ideas as it merely adds a specific type of insignificant extra-solution activity as defined by MPEP § 2106.05(g).
Claim 5 does not cure the deficiencies of claim 1 because claim 5 is still drawn to the “mental process” group of abstract ideas as it merely adds a variety of possible observation such as road conditions, traffic status, and requirements of the mobile device.
Claim 6 does cure the deficiencies of claim 1 because claim 6 is still drawn to the “mental process” group of abstract ideas as it adds communicating an indication of the virtual traffic control signal to the mobile device for the further purpose of controlling. Wireless communication between vehicles and road side equipment is well understood in the art and is insignificant extra-solution activity as defined by MPEP § 2106.05(g).
Claim 7 does not cure the deficiencies of claim 1 because claim 7 is still drawn to the “mental process” group of abstract ideas as it merely adds a variety of observation types that inform the mental process including “physical layout of the road; quality of the road; and weather-dependent road conditions” which would qualify as insignificant pre-solution data gathering activity.
Claim 8 does not cure the deficiencies of claim 1 because claim 8 is still drawn to the “mental process” group of abstract ideas as it merely adds limits the source of the data used in the mental process.
Claim 9 does not cure the deficiencies of claim 1 because claim 9 is still drawn to the “mental process” group of abstract ideas as it merely adds “schedule and service level” types of observation which could be observed by a human as part of the mental process under (MPEP § 2106.04(a)(2)(III). An akin example would be a human observing a speed limit sign restricted to school hours.
Claim 10 does not cure the deficiencies of claim 1 because claim 10 is still drawn to the “mental process” group of abstract ideas as it merely adds an insignificant pre-solution data gathering process that encompasses mobile registration and data gathering.
Claim 11 does not cure the deficiencies of claim 1 because claim 11 is still drawn to the “mental process” group of abstract ideas as it merely adds conditions which would restart the mental process.
Claim 12 does not cure the deficiencies of claim 1 because claim 12 is still drawn to the “mental process” group of abstract ideas. While the claim adds “stationary monitors,” these are well understood in the art and are not claimed with sufficient specificity to integrate the mental process into a practical application. The data from the monitors merely add a particular type of traffic status data as input to the mental process under (MPEP § 2106.04(a)(2)(III) and insignificant pre-solution data gathering.
Claim 13 does not cure the deficiencies of claim 1 because while claim 13 adds additional element “wireless access network,” a wireless access network is well understood in the art and it is not claimed with sufficient specificity to integrate the mental process into a practical application. The claim also adds an “electronic map,” however creation of a map is a mental process that can be completed with “pencil and paper” under MPEP § 2106.04(a)(2)(III).
Claims 14 and 20 are rejected under parallel logic as the rejection claim 1 above.
Claims 15 is rejected under parallel logic as the rejection claim 6 above.
Claims 16 is rejected under parallel logic as the rejection claim 8 above.
Claims 17 is rejected under parallel logic as the rejection claim 10 above.
Claim 18 is rejected under parallel logic as the rejection claim 11 above.
Claim 19 is rejected under parallel logic as the rejection claim 13 above.
Therefore, the claims do not amount to significantly more than the abstract idea and have been rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11, 13-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oba (US 20210407290 A1). As regards the individual claims:
Regarding claim 1, Oba teaches a method comprising:
by a controller comprising a computer processor executing instructions stored in memory: (Oba: ¶ 083; information management center 12 is configured with a master server 121, local servers 122 connected to the master server 121 provided in each area, one or a plurality of communication units 123 connected to the local servers) (Oba: Fig. 005; [Showing controller receiving road conditions from mobile devices])

    PNG
    media_image1.png
    545
    849
    media_image1.png
    Greyscale

obtaining input indicative of one or more of: conditions on a physical road (Oba: ¶ 082; information management center 12 has a function for supplying the specific time traveling environment information, for example the basic map data and the temporary change map data, and the following time traveling environment information)  (Oba: ¶ 086; highly accurate latest traveling environment information can always be supplied from the local Server in a road having a traffic amount of to a certain frequency. Thus, the traveling environment information sufficient for complementing the autonomous automatic driving can be acquired and maintained.)
traffic status information associated with the physical road (Oba: ¶ 118; traveling environment acquiring unit 30 acquires the surrounding traveling environment [from the] traffic information acquiring unit 34, for example.)
and requirements of a mobile device (Oba: ¶ 048; information included by the temporary change map data [environment information includes inter alia] C) lane width change information, D) information of presence or absence of a vicinity worker, E) speed limit change information, F) speed limit information by road surface processing)
determining, based at least in part on the input (Oba: ¶ 072; temporary change map data DE2 is updated at an appropriate time in response to an application of the road construction work schedule or the like.)
one or more virtual lanes defining respective routes along the physical road, at least one of the virtual lanes to be followed by the mobile device (Oba: ¶ 072; For example, as illustrated in FIG. 3 (b), it is scheduled that construction work markers are put and separation white lines to provisional two lanes are provided at the time of construction work planning, in order to circumvent the construction work schedule lane. However, when only one lane is actually usable as illustrated in FIG. 3 (c) because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.) (Oba: Figs. 3B and 3C; [showing rerouting lane center based on the existence of an obstacle])

    PNG
    media_image2.png
    622
    657
    media_image2.png
    Greyscale

and communicating an indication of the determined one or more virtual lanes to the mobile device (Oba: ¶ 093; the vehicle 11 performs update of the saved map data and search of a new traveling route using the update information, by using the update information, and changes the traveling route according to the traveling environment.)
Regarding claim 2, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
wherein the indication of the determined one or more virtual lanes comprises one or more usage requirements for at least one of the virtual lanes (Oba: ¶ 044; specific time traveling environment information indicating the traveling environment of a specific time is updated basic map data DE1′ in which changes of the traveling environment relevant to a newly opened road, structure change (increase of the number of lanes, etc.), lane width change, overtaking lane change, or the like are reflected in the basic map data DE1)
Regarding claim 3, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
wherein the indication of at least one of the virtual lanes comprises a list of location coordinates to be followed (Oba: ¶ 059; update information [can include, inter alia,] B) information of type and coordinate of a newly emerged obstacle, C) coordinates of change forenotice in the temporary change map data)  (Oba: Figs. 3B and 3C; [showing rerouting lane that is not linear])
Regarding claim 5, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
further comprising dynamically adjusting the one or more virtual lanes (Oba: ¶ 072; For example, as illustrated in FIG. 3 (b), it is scheduled that construction work markers are put and separation white lines to provisional two lanes are provided at the time of construction work planning, in order to circumvent the construction work schedule lane. However, when only one lane is actually usable as illustrated in FIG. 3 (c) because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.) (Oba: Figs. 3B and 3C; [showing rerouting lane center based on the existence of an obstacle]) (Oba: ¶ 049; information administrator side generates update information Ps used to recognize in advance the Change of the traveling environment in the vehicle that travels thereafter, by data analysis using the accumulated basic map data and the difference information and the difference information that is newly uploaded from the traveling vehicle.)
in response to further input obtaining following said input, the further input indicative of one or more of: subsequent conditions on the physical road (Oba: ¶ 042; if the host vehicle acquires information such as an Obstacle a steering range that the host vehicle is allowed to travel on the traveling lane, the host vehicle can travel under a driving rule, avoiding such obstacle automatically.)
subsequent traffic status information associated with the physical road (Oba: ¶ 105; difference information [can include] occurrence of corning-over traveling of the oncoming vehicle to the current lane due to illegal parking at the oncoming vehicle side, flood information, accident information, neighborhood fire information, low visibility information, strong wind occurrence information at bridge, occurrence announcement of traveling disturbing neighboring accident, deceleration to following vehicle, slowing down recommendation information, for example. Note that the vehicle 11 may be configured to include other information indicating the traveling environment into the difference information, and to include one of the above information.)
and subsequent requirements of the mobile device (Oba: ¶ 229; [if the] driving supporting unit executes the urgent vehicle stopping process, because the manual driving is not enabled. The urgent vehicle stopping process executes a process for detecting the nearest escape site to safely stop the host vehicle and stopping the host vehicle at the detected escape site [using the previous updated lane information])
Regarding claim 7, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
wherein the input indicative of conditions on the physical road is received from a manager responsible for management of the physical road, and wherein the input includes one or more of: physical layout of the road (Oba: ¶ 072; the temporary change map data DE2 is updated at an appropriate time in response to an application of the road construction work schedule or the like. In the road construction work, provisional marking movement of the white line or the like is performed in response to the situation of the site)
quality of the road (Oba: ¶ 073; The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours, for example. Thus, when planned road construction work is stopped due to weather deterioration or the like, and when the construction work range is changed, the traveling environment of the stopped or changed state can be announced to the vehicle, and thus the data having the comparatively high degree of reliability can be obtained. Note that, FIG. 4 illustrates a case in which the update information Ps includes lane marking wear-out information, information indicating a puddle, information such as an unanticipated designated range change such as nearby construction work, interim urgent construction work, house moving work, and accident handling, information of an on-road dropped object, garbage, and the like, and information of road surface crack, repair trace, and external light emphasis level.)
and weather-dependent road conditions (Oba: ¶ 105; difference information [can include] occurrence of corning-over traveling of the oncoming vehicle to the current lane due to illegal parking at the oncoming vehicle side, flood information, accident information, neighborhood fire information, low visibility information, strong wind occurrence information at bridge)
Regarding claim 8, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
further comprising: receiving additional input indicative of requirements of one or more additional mobile devices (Oba: ¶ 044; specific time traveling environment information indicating the traveling environment of a specific time is updated basic map data DE1′ in which changes of the traveling environment relevant to a newly opened road, structure change (increase of the number of lanes, etc.), lane width change, overtaking lane change, or the like are reflected in the basic map data DE1)
wherein the input indicative of the requirements of the mobile device and the additional input is received from a single customer responsible for the mobile device and the additional mobile devices (Oba: ¶ 123; communication unit 41 performs communication with the local server 122 of the information management center 12 via the wireless communication network such as DSRC (registered trademark) (Dedicated Short Range Communication), and outputs the received information to the driving supporting unit)
wherein the one or more lanes are determined based at least in part on the additional input (Oba: ¶ 073; The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours, for example. Thus, when planned road construction work is stopped due to weather deterioration or the like, and when the construction work range is changed, the traveling environment of the stopped or changed state can be announced to the vehicle, and thus the data having the comparatively high degree of reliability can be obtained. Note that, FIG. 4 illustrates a case in which the update information Ps includes lane marking wear-out information, information indicating a puddle, information such as an unanticipated designated range change such as nearby construction work, interim urgent construction work, house moving work, and accident handling, information of an on-road dropped object, garbage, and the like, and information of road surface crack, repair trace, and external light emphasis level.)  (Oba: Fig. 004; [showing unanticipated lane changes acquired by later travelling vehicle])

    PNG
    media_image3.png
    571
    779
    media_image3.png
    Greyscale

Regarding claim 9, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
wherein the input and the additional input indicates one or more of: a schedule (Oba: ¶ 049-050; advance traveling vehicle that travels before the host vehicle and after the specific time can recognize: an interim route change and a regulation by an accident or the like generated on a scheduled route)
and a service level for the mobile device and the additional mobile devices (Oba: ¶ 059; [differential information considered when creating new maps and lanes include] speed limit change information, and G) speed limit such as road surface, processing and up-down, and information of presence or absence of a bump, or the like)
Regarding claim 10, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
further comprising performing a registration operation for the mobile device, the registration operation comprising obtaining the requirements of the mobile device (Oba: ¶ 011; a communication interface configured to receive, from one or more servers, driving environment information corresponding to a driving environment provided by another autonomous vehicle; and circuitry configured to: determine a navigation route based on a degree of reliability of the driving environment information received from the one or more servers; and control a driving system of the autonomous vehicle based on the determined navigation route.)
wherein the requirements of the mobile device include one or more of: a service quality  (Oba: ¶ 104; the vehicle 11 includes position and quality information of an observable white line, for example information indicating occurrence of degradation of the white line and an image of degraded white line, into the difference information. Note that the image may be transmitted in response to a request from the local server 122. As described above, the information administrator can utilize the position and quality information of the observable white line in the road management, by sending the position and quality information of the observable white line to the local server 122.) (Oba: ¶ 059; [differential information considered when creating new maps and lanes include] speed limit change information, and G) speed limit such as road surface, processing and up-down, and information of presence or absence of a bump, or the like)
a planned travel path (Oba: ¶ 011; circuitry configured to: determine a navigation route based on a degree of reliability of the driving environment information received from the one or more servers; and control a driving system of the autonomous vehicle based on the determined navigation route)
and a transportation schedule (Oba: ¶ 047; specific time traveling environment information indicating the traveling environment of a specific time period is temporary change map data DE2 indicating changes of a temporary traveling environment within a specific time period relative to the basic map data)
the method further comprising communicating, to the mobile device, one or more usage requirements for at least one of the virtual lanes and a time window during which the virtual lanes can be used (Oba: ¶ 072; because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.)  (Oba: ¶ 047; specific time traveling environment information indicating the traveling environment of a specific time period is temporary change map data DE2 indicating changes of a temporary traveling environment within a specific time period relative to the basic map data)
Regarding claim 11, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
further comprising receiving one or more event reports from the mobile device, wherein the received event reports triggers (Oba: ¶ 106; [examples of] occurring event is an accident report of a high degree of urgency or the like. For example, urgent information such as a dropped object report and an accident report is uploaded immediately. Also, the local server 122 performs broadcast transmission of the urgent information, regardless of presence or absence of an information request from the vehicle in the neighboring area.)
a redetermination of the one or more virtual lanes and a communication, to the mobile device, of the redetermination of the one or more virtual lanes (Oba: ¶ 111; [0111] coming-in of normal vehicle to an automatic driving lane due to an influence of occurrence of an accident in a neighboring lane or the like)
Regarding claim 13, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba further teaches:
wherein the obtaining input and the communicating with the mobile device is performed via a wireless access network (Oba: ¶ 089; vehicle 11 performs wireless communication with the local server 122 of the area including the selected traveling route, and requests the traveling environment information by presenting the version of the saved map data.)
wherein the indication of the determined one or more virtual lanes is communicated as part of a dynamically updated electronic map (Oba: ¶ 059; update information [can include, inter alia,] B) information of type and coordinate of a newly emerged obstacle, C) coordinates of change forenotice in the temporary change map data)  (Oba: Figs. 3B and 3C; [showing rerouting lane that is not linear])
and wherein the wireless access network is configured to perform one or more of: repeatedly multicasting the indication of the electronic map to a plurality of mobile devices including the mobile device; (Oba: ¶ 084; master server 121 supplies the basic map data and the temporary change map data of the corresponding area, to each local server 122. The update of the basic map data is performed at longer time intervals than the update interval of the information performed by the local server 122. Also, the creation of the temporary change map data may be performed when the schedule of change is known. Note that the master server 121 may perform update and creation of the basic map data or the like, by using the information that the local server 122 that retains) (Oba: Clm. 001; control circuitry configured to: wirelessly receive from one or more other autonomous vehicles driving environment information corresponding to a driving environment detected by one or more other autonomous vehicles)
forwarding registration messages between the mobile device and the controller (Oba: ¶ 123; communication unit 41 may perform communication with the information management center 12 via a wireless communication network such as a wireless communication network of wireless LAN and a wireless communication network for mobile phone such as 3G, LTE, and 4G.)
and communicating event reports from the mobile device to the controller (Oba: ¶ 105; difference information [can include] occurrence of corning-over traveling of the oncoming vehicle to the current lane due to illegal parking at the oncoming vehicle side, flood information, accident information, neighborhood fire information, low visibility information, strong wind occurrence information at bridge, occurrence announcement of traveling disturbing neighboring accident, deceleration to following vehicle, slowing down recommendation information, for example. Note that the vehicle 11 may be configured to include other information indicating the traveling environment into the difference information, and to include one of the above information.)
Regarding claim 14, Oba teaches a controller comprising:
a processor, a memory and a communication interface and configured to: (Oba: ¶ 083; information management center 12 is configured with a master server 121, local servers 122 connected to the master server 121 provided in each area, one or a plurality of communication units 123 connected to the local servers)  (Oba: Fig. 005; [Showing controller receiving road conditions from mobile devices])
obtain input indicative of one or more of: conditions on a physical road (Oba: ¶ 082; information management center 12 has a function for supplying the specific time traveling environment information, for example the basic map data and the temporary change map data, and the following time traveling environment information)  (Oba: ¶ 086; highly accurate latest traveling environment information can always be supplied from the local Server in a road having a traffic amount of to a certain frequency. Thus, the traveling environment information sufficient for complementing the autonomous automatic driving can be acquired and maintained)
traffic status information associated with the physical road (Oba: ¶ 118; traveling environment acquiring unit 30 acquires the surrounding traveling environment [from the] traffic information acquiring unit 34, for example)
and requirements of a mobile device (Oba: ¶ 048; information included by the temporary change map data [environment information includes inter alia] C) lane width change information, D) information of presence or absence of a vicinity worker, E) speed limit change information, F) speed limit information by road surface processing)
determine, based at least in part on the input (Oba: ¶ 072; temporary change map data DE2 is updated at an appropriate time in response to an application of the road construction work schedule or the like.)
one or more virtual lanes defining respective routes along the physical road, at least one of the virtual lanes to be followed by the mobile device (Oba: ¶ 072; For example, as illustrated in FIG. 3 (b), it is scheduled that construction work markers are put and separation white lines to provisional two lanes are provided at the time of construction work planning, in order to circumvent the construction work schedule lane. However, when only one lane is actually usable as illustrated in FIG. 3 (c) because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.)  (Oba: Figs. 3B and 3C; [showing rerouting lane center based on the existence of an obstacle])
and communicate an indication of the determined one or more virtual lanes to the mobile device (Oba: ¶ 093; the vehicle 11 performs update of the saved map data and search of a new traveling route using the update information, by using the update information, and changes the traveling route according to the traveling environment.)
Regarding claim 16, as detailed above, Oba teaches the invention as detailed with respect to claim 14. Oba further teaches:
further configured to: receive additional input indicative of requirements of one or more additional mobile devices (Oba: ¶ 044; specific time traveling environment information indicating the traveling environment of a specific time is updated basic map data DE1′ in which changes of the traveling environment relevant to a newly opened road, structure change (increase of the number of lanes, etc.), lane width change, overtaking lane change, or the like are reflected in the basic map data DE1)
wherein the input indicative of the requirements of the mobile device and the additional input is received from a single customer responsible for the mobile device and the additional mobile devices (Oba: ¶ 123; communication unit 41 performs communication with the local server 122 of the information management center 12 via the wireless communication network such as DSRC (registered trademark) (Dedicated Short Range Communication), and outputs the received information to the driving supporting unit)
wherein the one or more lanes are determined based at least in part on the additional input (Oba: ¶ 073; The update information Ps is generated on the basis of the traveling environment acquired by the advance traveling vehicle before several ten minutes to several hours, for example. Thus, when planned road construction work is stopped due to weather deterioration or the like, and when the construction work range is changed, the traveling environment of the stopped or changed state can be announced to the vehicle, and thus the data having the comparatively high degree of reliability can be obtained. Note that, FIG. 4 illustrates a case in which the update information Ps includes lane marking wear-out information, information indicating a puddle, information such as an unanticipated designated range change such as nearby construction work, interim urgent construction work, house moving work, and accident handling, information of an on-road dropped object, garbage, and the like, and information of road surface crack, repair trace, and external light emphasis level.)  (Oba: Fig. 004; [showing unanticipated lane changes acquired by later travelling vehicle])
Regarding claim 17, as detailed above, Oba teaches the invention as detailed with respect to claim 14. Oba further teaches:
further configured to perform a registration operation for the mobile device, the registration operation comprising obtaining the requirements of the mobile device (Oba: ¶ 011; a communication interface configured to receive, from one or more servers, driving environment information corresponding to a driving environment provided by another autonomous vehicle; and circuitry configured to: determine a navigation route based on a degree of reliability of the driving environment information received from the one or more servers; and control a driving system of the autonomous vehicle based on the determined navigation route.)  (Oba: ¶ 104; the vehicle 11 includes position and quality information of an observable white line, for example information indicating occurrence of degradation of the white line and an image of degraded white line, into the difference information. Note that the image may be transmitted in response to a request from the local server 122. As described above, the information administrator can utilize the position and quality information of the observable white line in the road management, by sending the position and quality information of the observable white line to the local server 122.)  (Oba: ¶ 059; [differential information considered when creating new maps and lanes include] speed limit change information, and G) speed limit such as road surface, processing and up-down, and information of presence or absence of a bump, or the like)  (Oba: ¶ 047; specific time traveling environment information indicating the traveling environment of a specific time period is temporary change map data DE2 indicating changes of a temporary traveling environment within a specific time period relative to the basic map data)  (Oba: ¶ 072; because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.);
Regarding claim 18, as detailed above, Oba teaches the invention as detailed with respect to claim 14. Oba further teaches:
further configured to receive one or more event reports from the mobile device (Oba: ¶ 106; [examples of] occurring event is an accident report of a high degree of urgency or the like. For example, urgent information such as a dropped object report and an accident report is uploaded immediately. Also, the local server 122 performs broadcast transmission of the urgent information, regardless of presence or absence of an information request from the vehicle in the neighboring area.)
wherein the received event reports triggers a redetermination of the one or more virtual lanes and a communication, to the mobile device, of the redetermination of the one or more virtual lanes (Oba: ¶ 111; [0111] coming-in of normal vehicle to an automatic driving lane due to an influence of occurrence of an accident in a neighboring lane or the like)
Regarding claim 19, as detailed above, Oba teaches the invention as detailed with respect to claim 14. Oba further teaches:
wherein the obtaining input and the communicating with the mobile device is performed via a wireless access network (Oba: ¶ 089; vehicle 11 performs wireless communication with the local server 122 of the area including the selected traveling route, and requests the traveling environment information by presenting the version of the saved map data.)
wherein the indication of the determined one or more virtual lanes is communicated as part of a dynamically updated electronic map (Oba: ¶ 059; update information [can include, inter alia,] B) information of type and coordinate of a newly emerged obstacle, C) coordinates of change forenotice in the temporary change map data)  (Oba: Figs. 3B and 3C; [showing rerouting lane])
and wherein the wireless access network is configured to perform one or more of: repeatedly multicasting the indication of the electronic map to plural mobile devices including the mobile device (Oba: ¶ 084; master server 121 supplies the basic map data and the temporary change map data of the corresponding area, to each local server 122. The update of the basic map data is performed at longer time intervals than the update interval of the information performed by the local server 122. Also, the creation of the temporary change map data may be performed when the schedule of change is known. Note that the master server 121 may perform update and creation of the basic map data or the like, by using the information that the local server 122 that retains.)  (Oba: Clm. 001; control circuitry configured to: wirelessly receive from one or more other autonomous vehicles driving environment information corresponding to a driving environment detected by one or more other autonomous vehicles)
forwarding registration messages between the mobile device and the controller (Oba: ¶ 123; communication unit 41 may perform communication with the information management center 12 via a wireless communication network such as a wireless communication network of wireless LAN and a wireless communication network for mobile phone such as 3G, LTE, and 4G.)
and communicating event reports from the mobile device to the controller (Oba: ¶ 105; difference information [can include] occurrence of corning-over traveling of the oncoming vehicle to the current lane due to illegal parking at the oncoming vehicle side, flood information, accident information, neighborhood fire information, low visibility information, strong wind occurrence information at bridge, occurrence announcement of traveling disturbing neighboring accident, deceleration to following vehicle, slowing down recommendation information, for example. Note that the vehicle 11 may be configured to include other information indicating the traveling environment into the difference information, and to include one of the above information.)
Regarding claim 20, Oba teaches a system comprising:
a controller and a mobile device, the controller comprising a processor, a memory and a communication interface (Oba: ¶ 083; information management center 12 is configured with a master server 121, local servers 122 connected to the master server 121 provided in each area, one or a plurality of communication units 123 connected to the local servers)  (Oba: Fig. 005; [Showing controller receiving road conditions from mobile devices])  (Oba: ¶ 123; communication unit 41 may perform communication with the information management center 12 via a wireless communication network such as a wireless communication network of wireless LAN and a wireless communication network for mobile phone such as 3G, LTE, and 4G.)
and configured to: obtain input indicative of one or more of: conditions on a physical road (Oba: ¶ 082; information management center 12 has a function for supplying the specific time traveling environment information, for example the basic map data and the temporary change map data, and the following time traveling environment information)  (Oba: ¶ 086; highly accurate latest traveling environment information can always be supplied from the local Server in a road having a traffic amount of to a certain frequency. Thus, the traveling environment information sufficient for complementing the autonomous automatic driving can be acquired and maintained)
traffic status information associated with the physical road (Oba: ¶ 118; traveling environment acquiring unit 30 acquires the surrounding traveling environment [from the] traffic information acquiring unit 34, for example.)
and requirements of a mobile device (Oba: ¶ 048; information included by the temporary change map data [environment information includes inter alia] C) lane width change information, D) information of presence or absence of a vicinity worker, E) speed limit change information, F) speed limit information by road surface processing)
determine, based at least in part on the input (Oba: ¶ 072; temporary change map data DE2 is updated at an appropriate time in response to an application of the road construction work schedule or the like.)
one or more virtual lanes defining respective routes along the physical road, at least one of the virtual lanes to be followed by the mobile device (Oba: ¶ 072; For example, as illustrated in FIG. 3 (b), it is scheduled that construction work markers are put and separation white lines to provisional two lanes are provided at the time of construction work planning, in order to circumvent the construction work schedule lane. However, when only one lane is actually usable as illustrated in FIG. 3 (c) because of actual construction work range enlargement and further lane restriction from construction work circumstances of the road in the site, the difference between the information of the temporary change map data and the newest site situation is generated.)  (Oba: Figs. 3B and 3C; [showing rerouting lane center based on the existence of an obstacle])
and communicate an indication of the determined one or more virtual lanes to the mobile device (Oba: ¶ 093; the vehicle 11 performs update of the saved map data and search of a new traveling route using the update information, by using the update information, and changes the traveling route according to the traveling environment.)
the mobile device comprising a second processor, a second memory and a second communication interface (Oba: ¶ 132; driving supporting unit 60 may be configured with a central processing unit (CPU), a memory, and the like. In this case, the CPU of the driving supporting unit 60 executes various types of controls by using a driving control program and the traveling environment information stored in the memory.)
and configured to receive the indication of the determined one or more virtual lanes and to move along one of the determined one or more virtual lanes (Oba: ¶ 155; driving supporting unit of the vehicle control device determines whether the area broadcast signal is received. The driving supporting unit determines whether the communication unit has received the broadcast signal from the local server provided by the information administrator, for each area.)  (Oba: ¶ 128; information storage unit 46 stores the traveling environment information acquired from the information management center 12, for example the basic map data DE1, the updated basic map data DE1′, the temporary change map data DE2, and the like.)
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Kim et. al. (US 20190035280 A1) (hereinafter Kim). As regards the individual claims:
Regarding claim 4, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba does not explicitly teach
wherein the indication includes an indication, associated with at least one of the location coordinates, that a mobile device is permitted to change between virtual lanes when at said at least one of the location coordinates; however, Kim does teach:
wherein the indication includes an indication, associated with at least one of the location coordinates, that a mobile device is permitted to change between virtual lanes when at said at least one of the location coordinates (Kim: ¶ 032; The lane change information is information indicating whether it is dangerous for the vehicle to change lanes. The lane change information may include at least one of lane change warning notification and lane change permission notification.)  (Kim: ¶ 059; a case in which default lane lines are created when there is no actual lane line around a vehicle 1. When there is no lane line on a road or when it is difficult to detect lane lines because the lane lines are blurry, default lane lines are created to generate virtual lane lines, set a vehicle detection region based on the virtual lane lines, and analyze the possibility of collision with another vehicle)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Oba with the teachings of Kim because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Oba and Kim’s base methods are similar semi or automatic vehicle control systems designed to find, select, and recommend a driving lane to driver or control system based on a variety of data collection; however, Kim’s method has been improved by providing the driver a notification that it is permissible to change lanes. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kim’s known improvement to Oba using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because alerting the driver provides them additional situational awareness that could improve driver performance and road safety.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Kojo (JP 2018197964 A). As regards the individual claims:
Regarding claim 6, as detailed above, Oba teaches the invention as detailed with respect to claim 1. However, Oba does not explicitly teach:
further comprising: configuring a virtual traffic control signal; however, Kojo does teach:
further comprising: configuring a virtual traffic control signal (Kojo: ¶ 013; the virtual stop line calculating unit 60 and the virtual stop line database 70 are included in the server).
for controlling traffic at an intersection involving at least one of the virtual lanes and communicating an indication of the virtual traffic control signal to the mobile device (Kojo: ¶ 055; information on the imaginary stop line VSL in the immediate lane where the vehicle is currently traveling is acquired from the virtual stop line database 70, and the flow proceeds to step 305. In step 305, the speed profile calculated in step 303 is appropriately corrected based on the information on the imaginary stop line VSL, and the flow proceeds to step 306. Specifically, for the imaginary stop line VSL, like a general stop line, a speed profile may be created such that the vehicle speed becomes zero before the virtual stop line VSL.) (Kojo: ¶ 019; even if there is no physical boundary line, as shown by the frame lines of straight lane lane # 1, left turn lane # 2, right turn lane # 3, the respective virtual lanes (# 1 to # 3, # 10, # 11, # 21, # 31, etc.) are preferably recorded on the recording medium. Further, the map database 20 is recorded in a storage device accessible from the temporary stop position calculation ECU 30, and can also be rewritten as necessary.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Oba with the teachings of Kojo because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Oba and Kojo’s base methods are similar autonomous or semi-autonomous vehicle systems designed to provide lane routing information based on near real-time road condition information; however, Kojo’s method has been improved by also including a virtual traffic signal in the driver’s system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kojo’s known improvement to Oba using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would reduce the number of subsystems required installed on a vehicle, which would reduce cost.
Regarding claim 15, as detailed above, Oba teaches the invention as detailed with respect to claim 14. However, Oba does not explicitly teach:
configure a virtual traffic control signal; however, Kojo does teach:
further configured to: configure a virtual traffic control signal (Kojo: ¶ 013; the virtual stop line calculating unit 60 and the virtual stop line database 70 are included in the server). 
for controlling traffic at an intersection involving at least one of the virtual lanes and communicate an indication of the virtual traffic control signal to the mobile device (Kojo: ¶ 055; information on the imaginary stop line VSL in the immediate lane where the vehicle is currently traveling is acquired from the virtual stop line database 70, and the flow proceeds to step 305. In step 305, the speed profile calculated in step 303 is appropriately corrected based on the information on the imaginary stop line VSL, and the flow proceeds to step 306. Specifically, for the imaginary stop line VSL, like a general stop line, a speed profile may be created such that the vehicle speed becomes zero before the virtual stop line VSL.)  (Kojo: ¶ 019; even if there is no physical boundary line, as shown by the frame lines of straight lane lane # 1, left turn lane # 2, right turn lane # 3, the respective virtual lanes (# 1 to # 3, # 10, # 11, # 21, # 31, etc.) are preferably recorded on the recording medium. Further, the map database 20 is recorded in a storage device accessible from the temporary stop position calculation ECU 30, and can also be rewritten as necessary.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Oba with the teachings of Kojo because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Oba and Kojo’s base methods are similar autonomous or semi-autonomous vehicle systems designed to provide lane routing information based on near real-time road condition information; however, Kojo’s method has been improved by also including a virtual traffic signal in the driver’s system. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Kojo’s known improvement to Oba using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it would reduce the number of subsystems required installed on a vehicle, which would reduce cost.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Oba in view of Thakur et al. (US 20210018916 A1) (hereinafter Thakur). As regards the individual claims:
Regarding claim 12, as detailed above, Oba teaches the invention as detailed with respect to claim 1. Oba does not explicitly teach:
wherein the traffic status information is received from one or more stationary monitors deployed along the physical road, or are determined based on information from the one or more monitors; however, Thakur does teach:
wherein the traffic status information is received from one or more stationary monitors deployed along the physical road, or are determined based on information from the one or more monitors (Thakur: ¶ 069; Infrastructure sensors can include sensors of a vehicle transportation and communication system (such as the one described with respect to FIG. 2). Such sensors can include traffic lights, cameras placed on poles, publicly accessible CCTV cameras, occupancy sensors, or sensors of other infrastructure components, and the like.) (Thakur: ¶ 223; a path indicator such as a virtual lane can be generated in order to provide a visual representation of the path that the vehicle can travel on that is illustrated by the path indicator 1120.)
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Oba with the teachings of Thakur because the use of a known technique to improve similar methods in the same way is obvious (KSR Int'l Co. v. Teleflex Inc., 550 U.S. at 417, 82 USPQ2d at 1396.) In the instant case, both Oba and Thakur’s base methods are similar semi or automatic vehicle control systems designed to find, select, and recommend a driving lane to driver or control system based on a variety of data collection; however, Thakur’s method has been improved by considering remote sensors in addition to using local sensors. Before the time of filing of the claimed invention, one of ordinary skill in the art could have applied Thakur’s known improvement to Oba using known methods and recognized that the results of the combination were predictable because each element merely performs the same function as it does separately. Further, such a combination would predictably create an expectation of advantage because it provides a more information to lane selection and recommendation system and therefore will improve system performance.
And Oba further teaches:
and wherein the conditions are indicative of traffic conditions on the physical road (Oba: ¶ 105; difference information [can include] occurrence of corning-over traveling of the oncoming vehicle to the current lane due to illegal parking at the oncoming vehicle side, flood information, accident information, neighborhood fire information, low visibility information, strong wind occurrence information at bridge)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure Choe et al. (US 20200410260 A1) which discloses a virtual lane system which determines based on the current state or motion prediction a virtual lane that is used in predicting the vehicles future movements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES PALL whose telephone number is (571)272-5280. The examiner can normally be reached on Monday - Thursday 9:30 - 18:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.P./               Examiner, Art Unit 3663                                                       /MACEEH ANWARI/                                                                                                                 Primary Examiner, Art Unit 3663